DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.
 
3. 	Claims 1, 2, 4, 5, 7-9, 11, 13 and 22-31 are pending upon entry of amendment filed on 7/29/22.

Claims 4, 5, 7, 8, 29 and 30 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-2, 9, 11, 13, 22-28 and 31 readable upon SEQ ID NO:1-12 are under consideration in the instant application.

4.	      Applicant’s IDS filed on 7/29/22 have been acknowledged.

5.	       In light of Applicant’s amendment to the claims filed on 7/29/22, the non-statutory double patenting rejections (see sections 12-13 of the office action mailed on 5/10/22). 

The currently amended claims require mixture of two or more antibodies set forth in the SEQ ID Nos:1-12 and the stable pharmaceutical composition does not comprise a phosphate buffer.

6.	The following rejection remains.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-2, 9, 11, 13, 22-28 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Pat. 10,703,802 in view of in view of U.S. 2010/0086555 (of record) and U.S. Pub. 2005/0276823 (of record) for the reasons set forth in the office action mailed on 5/10/22.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘802 recite compositions comprising influenza antibody mixture and the antibody binds specific epitopes of HA at 18, 38, 40 and kits, syringes thereof.  The claimed SEQ ID NO:1-12 are identical to the SEQ ID NO:7-12 and 25-32 of the patented, respectively.  Given that the patented claim 9-10 recite specific EC ranges of different antibodies, it meets the limitations of claim 1 of specific ratio between the different antibodies. 

The claims of the ‘802 patent differs from the instant claimed invention in that it does not teach the use of specific concentrations and the stability conditions set forth in claims 1 and 22-28 of the instant application. 

The ‘555 publication teaches addition of Tween at about 0.01%, addition of 15-30mg/ml of sucrose or trehalose at pH 6.1 ([0127-130], claims 1-33). The kit as well as lyophilized and/or sterilized form comprising the influenza virus is taught ([109-113]) and the compositions are prepared as Synagis or Herceptin (e.g. other commercially available antibody).

Further, the ‘823 publication teaches oxidation and degradation is a common issue in preparation of antibody and addition of chelating agent, histidine and mannitol (claims 1-22) prevents oxidation and/or degradation of antibody.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize excipient concentrations, conditions and packaging methods as taught by the ‘555 and ‘823 publications into the antibody composition taught by the ‘802 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization specific excipient concentration, storage and packaging conditions stabilize antibody and adds convenience to deliver accurate dose of antibody. 

Applicant’s response filed on 7/29/22 has been fully considered but they were not persuasive.

Applicant has asserted that the there is no motivation to combine the references as the combination of the references does not result in the claimed invention.  Applicant has further asserted that the combination of the references relates optimization in the presence of phosphate buffer while the currently amended claims requires absence of phosphate buffer.

Further, Applicant adds the currently amended excipient ranges are not taught by the combination of the references and the references adds NaCl.

However, the addition of various excipients is taught by the ‘802 patent (col. 11) and improving stability by such addition is known in the art.  Unless specific condition is recited, addition of histidine with mannitol to minimize oxidation in the ‘823 publication provides motivation to add histidine and sugar alcohol as required by the claimed invention.

Further, the currently amended claims recite 0.1-15% of sugar or derivatives, 10-150mg/ml of antibodies, 0.01-1% of surfactant and 1-20mM of histidine.  These concentrations are within any physiological excipients and Applicant is advised to select specific concentrations ranges that may attribute to the asserted stability. Regardless, the ‘823 publication provides conditions in the absence of phosphate buffer (Table 3) in the presence of histidine.  As such, the combination of the references remains obvious and the rejection is maintained.

9.	      The following new grounds of rejections are necessitated by Applicant’s amendment filed on 7/29/22.

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-2, 9, 11, 13, 22-28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “wherein the stable liquid pharmaceutical formulation does not comprise a phosphate buffer”.  Applicants assert that the currently added limitation is found from the specification in [103, 193, 194 and 207] as in remarks filed on 7/29/22.  Applicant has provided such as to support “formulation does not comprise a phosphate buffer”.  Although, it may provide support for motivation to select histidine but does not provide support for absence of phosphate buffer.   Note the same Table 1-2 provide formulations with phosphate buffer.

The currently amended range is not supported by the original claims or instant specification.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13. 	Claims 1-2, 9, 11, 13, 22-28 and 31are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a stable liquid pharmaceutical formulation comprising the 50mg/ml antibodies set forth in the SEQ ID NO:1-12, 10mM histidine buffer, 5% sorbitiol, polysorbate at 0.05% at pH 6, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use anti-influenza antibody formulation that exhibit "stability” as set forth in claim 1 without undue experimentations. 

Tables 1-3 in examples 1-3 are shown in the presence of the buffer and different sugar/ surfactant concentrations.  The Formulation 1 or the comparative example 1, 4, 7 and 16 that read on the currently amended claims 1 and 31 do not show stability (e.g. showing visible particles upon storage 5oC, 25oC and/or 40oC).

The stable liquid pharmaceutical formulation comprising the 50mg/ml antibodies set forth in the SEQ ID NO:1-12, 10mM histidine buffer, 5% sorbitiol, polysorbate at 0.05% at pH 6 
cannot be extrapolated any concentration ranges encompassed by the claimed invention.
The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses one exemplary formulation (see p. 42) but the formulations encompassed by the claims have not been tested for exhibiting stability encompassed by the wide ranges of excipient concentrations. It is unpredictable to develop antibody formulation and one exemplary formulation disclosed in the example cannot be extrapolated to various formulations encompassed by the claimed invention.

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

14.	No claims are allowable.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
October 25, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644